Case 8:18-cv-02295-JVS-ADS Document 34 Filed 06/17/19 Page 1 of 10 Page ID #:188



    1   JUSTIN H. SANDERS (SBN 211488)
        jsanders@sandersroberts.com
    2   ALEXANDRA LOTOTSKY (SBN 311921)
        alototskty@sandersroberts.com
    3   SANDERS ROBERTS          LLP
        1055 West 7th Street, Suite 3200
    4   Los Angeles, California 90017
        Telephone: 213-426-5000
    5   Facsimile: 213-234-4581
    6   Attorneys for Defendant
        American Honda Finance Corporation
    7

    8                           UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10

   11   TIFFANY COLEMAN,                           )   Case No.: 8:18-cv-02295-JVS-ADS
                                                   )
   12                                              )
                       Plaintiff,                  )   DEFENDANT AMERICAN
   13                                              )   HONDA FINANCE
                                                   )   COPORATION’S ANSWER TO
   14        vs.                                   )
                                                   )   PLAINTIFF’S COMPLAINT
   15   AMERICAN HONDA FINANCE                     )
        CORPORATION,                               )
   16                                              )
                                                   )   Complaint Filed:
   17              Defendant.                      )   Trial Date: Not Set
                                                   )
   18                                              )
                                                   )
   19                                              )
                                                   )
   20                                              )
                                                   )
   21                                              )
   22

   23

   24

   25

   26
   27

   28


                                            - 1-                      Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT AMERICAN HONDA FINANCE COPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 8:18-cv-02295-JVS-ADS Document 34 Filed 06/17/19 Page 2 of 10 Page ID #:189



    1         Defendant AMERICAN HONDA FINANCE CORPORATION
    2   (“Defendant”) hereby answers the Complaint of Plaintiff TIFFANY COLEMAN
    3   (“Plaintiff”) as follows:
    4                               NATURE OF THE ACTION
    5         1.     Paragraph 1 sets forth a conclusions of law to which no response is
    6   required. To the extent an answer is required, Defendant Honda admits the
    7   complaint sets forth such violations but denies any and all allegations.
    8                               JURISDICTION AND VENUE
    9         2.     Paragraph 2 sets forth a jurisdictional statement and other statement of
   10   law to which no response is required.
   11         3.     Paragraph 3 sets forth a jurisdictional statement and other statement of
   12   law to which no response is required.
   13                                         PARTIES
   14         4.     Paragraph 5 sets forth conclusions of law to which no response is
   15   required. To the extent an answer is required, Defendant Honda denies knowledge
   16   or information sufficient to form a belief as to the truth of the allegations set forth
   17   in paragraph 5 of the Complaint.
   18         5.     Paragraph 6 sets forth conclusions of law to which no response is
   19   required. To the extent an answer is required, Defendant Honda denies knowledge
   20   or information sufficient to form a belief as to the truth of the allegations set forth
   21   in paragraph 6 of the Complaint.
   22         6.     Defendant Honda admits the allegations set forth in paragraph 7 of the
   23   Complaint.
   24         7.     Paragraph 8 sets forth conclusions of law to which no response is
   25   required. To the extent an answer is required, Defendant Honda admits the
   26   allegations set forth in paragraph 8 of the Complaint.
   27                               FACTUAL ALLEGATIONS
   28         8.     Defendant Honda denies knowledge or information sufficient to form

                                                 - 2-                  Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT AMERICAN HONDA FINANCE COPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 8:18-cv-02295-JVS-ADS Document 34 Filed 06/17/19 Page 3 of 10 Page ID #:190



    1   a belief as to the truth of the allegations set forth in paragraph 9 of the Complaint.
    2         9.     Defendant Honda denies knowledge or information sufficient to form
    3   a belief as to the truth of the allegations set forth in paragraph 10 of the Complaint.
    4         10.    Defendant Honda denies knowledge or information sufficient to form
    5   a belief as to the truth of the allegations set forth in paragraph 11 of the Complaint.
    6         11.    Defendant Honda admits the allegations set forth in paragraph 12 of
    7   the Complaint.
    8         12.    Defendant Honda admits the allegations set forth in paragraph 13 of
    9   the Complaint.
   10         13.    Defendant Honda denies knowledge or information sufficient to form
   11   a belief as to the truth of the allegations set forth in paragraph 14 of the Complaint.
   12         14.    Defendant Honda denies the allegations set forth in paragraph 15 of
   13   the Complaint.
   14         15.    Defendant Honda denies the allegations set forth in paragraph 16 of
   15   the Complaint.
   16         16.    Defendant Honda denies knowledge or information sufficient to form
   17   a belief as to the truth of the allegations set forth in paragraph 17 of the Complaint.
   18         17.    Defendant Honda denies the allegations set forth in paragraph 18 of
   19   the Complaint.
   20         18.    Defendant Honda denies knowledge or information sufficient to form
   21   a belief as to the truth of the allegations set forth in paragraph 19 of the Complaint.
   22                                        DAMAGES
   23         19.    Defendant Honda denies knowledge or information sufficient to form
   24   a belief as to the truth of the allegations set forth in paragraph 20 of the Complaint.
   25         20.    Defendant Honda denies knowledge or information sufficient to form
   26   a belief as to the truth of the allegations set forth in paragraph 21 of the Complaint.
   27                                  CLAIM FOR RELIEF
   28         21.    Defendant Honda repeats the responses of paragraphs 1 to 21.

                                                 - 3-                  Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT AMERICAN HONDA FINANCE COPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 8:18-cv-02295-JVS-ADS Document 34 Filed 06/17/19 Page 4 of 10 Page ID #:191



    1         22.    Defendant Honda denies the allegations set forth in paragraph 23 of
    2   the Complaint.
    3         23.    Defendant Honda denies the allegations set forth in paragraph 24 of
    4   the Complaint.
    5         24.    Defendant Honda denies the allegations set forth in paragraph 25 of
    6   the Complaint.
    7         25.    Paragraph 26 sets forth conclusions of law to which no response is
    8   required. To the extent an answer is required, Defendant Honda denies the
    9   allegations set forth in paragraph 26 of the Complaint.
   10         26.    Paragraph 27 sets forth conclusions of law to which no response is
   11   required. To the extent an answer is required, Defendant Honda denies the
   12   allegations set forth in paragraph 27 of the Complaint.
   13         27.    Paragraph 28 sets forth conclusions of law to which no response is
   14   required. To the extent an answer is required, Defendant Honda denies the
   15   allegations set forth in paragraph 28 of the Complaint.
   16         28.    The allegations contained in the unnumbered paragraphs of the
   17   Complaint following the word “Wherefore” set forth prayers for relief to which
   18   neither an admission nor a denial is required. To the extent these allegations are
   19   deemed to be factual in nature, they are denied. Defendant Honda denies each and
   20   every allegation not previously specifically admitted or otherwise qualified.
   21                             DEMAND FOR JURY TRIAL
   22         29.    The unnumbered paragraph following the heading “Demand for Jury
   23   Trial” sets forth a demand for a jury trial to which no response is required.
   24                FIRST SEPARATE AND AFFIRMATIVE DEFENSE
   25                         (Failure To State A Cause Of Action)
   26         30.    The Complaint fails to allege facts sufficient to state a cause of action
   27   or a claim upon which relief could be granted. The Complaint does not set forth
   28   facts sufficient to state a claim against Defendant based upon the provisions of

                                                - 4-                  Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT AMERICAN HONDA FINANCE COPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 8:18-cv-02295-JVS-ADS Document 34 Filed 06/17/19 Page 5 of 10 Page ID #:192



    1   California Civil Code sections 1790 et seq.
    2               SECOND SEPARATE AND AFFIRMATIVE DEFENSE
    3                     (Failure To Allege With Sufficient Specificity)
    4         31.    The Complaint fails to allege facts with sufficient specificity to state a
    5   claim against this answering Defendant.
    6                THIRD SEPARATE AND AFFIRMATIVE DEFENSE
    7                                         (Consent)
    8         32.    The Plaintiff is barred from any right to recovery because Plaintiff
    9   have expressly and/or impliedly consented to and ratified all acts and occurrences
   10   alleged in this Complaint.
   11               FOURTH SEPARATE AND AFFIRMATIVE DEFENSE
   12                                     (Unclean Hands)
   13         33.    The answering Defendant alleges that to the extent the Plaintiff seeks
   14   equitable relief, Plaintiff’s inequitable conduct constitutes unclean hands and
   15   therefore bars the granting of relief to Plaintiff herein.
   16                FIFTH SEPARATE AND AFFIRMATIVE DEFENSE
   17                                  (Statute of Limitations)
   18         34.    The answering Defendant is informed and believes and thereon alleges
   19   that if there presently exists or ever existed, any or all of the alleged rights, claims
   20   or obligations which Plaintiff seeks by way of Plaintiff’s Complaint, each and every
   21   cause of action in the Complaint is barred by the statute of limitations.
   22                SIXTH SEPARATE AND AFFIRMATIVE DEFENSE
   23                                          (Waiver)
   24         35.    The Plaintiff, by Plaintiff’s own conduct, has waived all of the alleged
   25   claims set forth in the Complaint.
   26               SEVENTH SEPARATE AND AFFIRMATIVE DEFENSE
   27                                         (Estoppel)
   28         36.    The Plaintiff is estopped, by reason of Plaintiff’s own conduct, from

                                                  - 5-                 Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT AMERICAN HONDA FINANCE COPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 8:18-cv-02295-JVS-ADS Document 34 Filed 06/17/19 Page 6 of 10 Page ID #:193



    1   asserting any of the claims set forth in the Complaint.
    2               EIGHTH SEPARATE AND AFFIRMATIVE DEFENSE
    3                                        (Pari Delicto)
    4         37.    The answering Defendant alleges that Plaintiff herein and each and
    5   every purported cause of action in the Complaint is barred because Plaintiff has
    6   engaged in acts and courses of conduct which rendered her in pari delicto.
    7                NINTH SEPARATE AND AFFIRMATIVE DEFENSE
    8                                           (Offset)
    9         38.    The answering Defendant has valid claims against the Plaintiff, and is
   10   entitled to offset the value of those claims against the value, if any, of the Plaintiff’s
   11   claims.
   12                TENTH SEPARATE AND AFFIRMATIVE DEFENSE
   13                                         (Causation)
   14         39.    Defendant is informed and believes and thereon alleges that Plaintiff
   15   failed to exercise ordinary care, caution or prudence to avoid the damages
   16   complained of, and that such damages, if any, were directly and proximately
   17   contributed to and caused by Plaintiff. Defendant’s actions were not the actual or
   18   proximate cause of the harm alleged by Plaintiff in the Complaint.
   19             ELEVENTH SEPARATE AND AFFIRMATIVE DEFENSE
   20                                   (Contributory Fault)
   21         40.    If the Plaintiff suffered any loss or damage as alleged in the Complaint,
   22   such loss or damage was legally and proximately caused and contributed to by
   23   persons or entities other than the answering Defendant.
   24               TWELFTH SEPARATE AND AFFIRMATIVE DEFENSE
   25                                    (Failure to Mitigate)
   26         41.    Plaintiff’s claims are barred, in whole or in part, because of Plaintiff’s
   27   failure to take reasonable steps to mitigate damages.
   28   ///

                                                  - 6-                   Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT AMERICAN HONDA FINANCE COPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 8:18-cv-02295-JVS-ADS Document 34 Filed 06/17/19 Page 7 of 10 Page ID #:194



    1             THIRTEENTH SEPARATE AND AFFIRMATIVE DEFENSE
    2                                       (Intervening Cause)
    3         42.    Any damages alleged to have been sustained by the Plaintiff were the
    4   result of intervening or superseding causes, and the actions of third parties,
    5   precluding any liability on the part of the answering Defendant.
    6             FOURTEENTH SEPARATE AND AFFIRMATIVE DEFENSE
    7                                   (Release and Waiver)
    8         43.    The answering Defendant alleges that Plaintiff’s actions constituted a
    9   full release by Plaintiff of any and all claims which Plaintiff may have against the
   10   answering Defendant, if any.
   11              FIFTEENTH SEPARATE AND AFFIRMATIVE DEFENSE
   12                                        (Attorney’s Fees)
   13         44.    The Complaint fails to state facts sufficient to justify an award of
   14   attorney’s fees to the Plaintiff.
   15              SIXTEENTH SEPARATE AND AFFIRMATIVE DEFENSE
   16                                   (Assumption of Risk)
   17         45.    Defendant is informed and believes and thereon alleges that Plaintiff
   18   assumed the risk of harm or damage alleged in the Complaint by engaging in
   19   activities likely to result in the type of damage or harm alleged. Any harm or injury
   20   sustained by Plaintiff are the direct or proximate result of Plaintiffs’ voluntary
   21   actions for which Plaintiffs assumed the risk of such damage.
   22             SEVENTEENTH SEPARATE AND AFFIRMATIVE DEFENSE
   23                                            (Laches)
   24         46.    Plaintiffs have unreasonably delayed the commencement of this
   25   action to the prejudice of Ford. Therefore the Complaint, and each and every
   26   cause of action alleged therein is barred, in whole or in part, by the doctrine of
   27   laches.
   28   ///

                                                   - 7-               Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT AMERICAN HONDA FINANCE COPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 8:18-cv-02295-JVS-ADS Document 34 Filed 06/17/19 Page 8 of 10 Page ID #:195



    1           EIGHTEENTH SEPARATE AND AFFIRMATIVE DEFENSE
    2                                (Reservation of Rights)
    3         47.    Defendant submits this Answer based on the limited information
    4   presently known and reserves its right expressly to assert any affirmative defenses
    5   not set forth herein. Defendant anticipates that it will discover new information
    6   regarding the claims set forth in the Complaint and will amend this Answer to assert
    7   any applicable defenses that it may discover during this litigation process.
    8

    9         WHEREFORE Defendant prays for judgment as follows:
   10         1.     That the Plaintiff take nothing by reason of the Complaint;
   11         2.     That the Complaint be dismissed with prejudice as to the answering
   12   Defendant;
   13         3.     For costs of suit, including attorney’s fees, incurred herein; and
   14         4.     For such other and further relief as the court may deem just and
   15         proper
   16

   17

   18

   19   Dated: June 17, 2019                           SANDERS ROBERTS LLP

   20

   21
                                                       JUSTIN H. SANDERS
   22                                                  ALEXANDRA LOTOTSKY
                                                       Attorneys for Defendant
   23                                                  AMERICAN HONDA FINANCE
                                                       CORPORATION
   24

   25

   26
   27

   28


                                                - 8-                  Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT AMERICAN HONDA FINANCE COPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 8:18-cv-02295-JVS-ADS Document 34 Filed 06/17/19 Page 9 of 10 Page ID #:196


    1                                        CERTIFICATE OF SERVICE

    2                          STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

    3           I, Blanca Reyes, declare as follows: I am a citizen of the United States, over 18 years of age and
        am not a party to the within action. My place of employment and business address is 1055 West 7th Street,
    4   Suite 3200, Los Angeles, CA 90017, which is located in the County of Los Angeles where the service took
        place.
    5
                On June 17, 2019 I served the foregoing document described as:
    6
        DEFENDANT AMERICAN HONDA FINANCE COPORATION’S
    7   ANSWER TO PLAINTIFF’S COMPLAINT
    8   on all interested parties in this action by placing a true copy thereof enclosed in sealed envelopes
        addressed as stated in the attached service list:
    9
               VIA MAIL I am readily familiar with this office’s practice for collection and processing of
   10          correspondence for mailing with the U.S. Postal Service. Per that practice the within
               correspondence will be deposited for UNITED STAES POSTAL SERVICE on the same day shown
   11          on this affidavit in a sealed envelope with postage fully prepaid in the ordinary course of business.
               I am aware that on motion of the party served, service is presumed invalid if postal cancellation
   12          date or postage meter date is more than one day after date of deposit for mailing in this affidavit.
   13          VIA FACSIMILE I caused such document to be transmitted via facsimile to the addressee(s)
               from the facsimile machine of Sanders Roberts LLP whose fax number is (213) 234-4581. No error
   14          was reported by the machine and pursuant to Rule 2008(e)(3), I caused the machine to print a record
               of the transmission.
   15          VIA ELECTRONIC MAIL I caused a PDF version of the documents to be transmitted by
               electronic mail to the party(s) identified on the attached service list using the e-mail address(es)
   16          indicated, per their stipulation. I did not receive, within a reasonable time after transmission, any
               electronic message or other indication that the transmission(s) were unsuccessful.
   17
               VIA OVERNIGHT DELIVERY (FEDERAL EXPRESS) I caused the attached document(s) to
   18          be delivered via overnight delivery by depositing copies with the Federal Express service located
               at 1055 West 7th Street, Los Angeles, CA 90017. The envelope was marked for overnight delivery,
   19          with the delivery charged to the sender’s account.
               VIA PERSONAL SERVICE I caused such envelope(s) to be delivered by a process server
   20          employed by [***] the attached documents to the office(s) of the addressee.
   21          (State)     I declare under penalty of perjury under the laws of the State of California that the
                           foregoing is true and correct.
   22          (Federal) I declare that I am employed in the office of a member of the Bar of this Court at whose
                         direction the service was made.
   23
                Executed on June 17, 2019, at Los Angeles, California.
   24

   25                    Blanca Reyes                                              Blanca Reyes

   26
                   (Type or print name)                                            (Signature)
   27
   28

                                                           - i-                       Case No.: 8:18-cv-02295-JVS-ADS
                                                CERTIFICATE OF SERVICE
Case 8:18-cv-02295-JVS-ADS Document 34 Filed 06/17/19 Page 10 of 10 Page ID #:197


     1

     2                                       SERVICE LIST
                         Tiffany Coleman v. American Honda Finance Corporation
     3                              Case No.: 8:18-cv-02295-JVS-ADS
     4

     5   Nicholas M. Wajda                              Attorney for Plaintiff
         Wajda Law Group APC                            Tiffany Coleman
     6   11400 West Olympic Blvd., Suite 200M
         Los Angeles, CA 90064
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26

    27
    28

                                                - ii-                  Case No.: 8:18-cv-02295-JVS-ADS
                                        CERTIFICATE OF SERVICE
